 


114 HRES 100 EH: Providing for consideration of the bill (S. 1) to approve the Keystone XL Pipeline, and providing for proceedings during the period from February 16, 2015, through February 23, 2015.
U.S. House of Representatives
2015-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
114th CONGRESS 
1st Session 
H. RES. 100 
In the House of Representatives, U. S.,

February 11, 2015
 
RESOLUTION 
Providing for consideration of the bill (S. 1) to approve the Keystone XL Pipeline, and providing for proceedings during the period from February 16, 2015, through February 23, 2015. 
 
 
That upon adoption of this resolution it shall be in order to consider in the House the bill (S. 1) to approve the Keystone XL Pipeline. All points of order against consideration of the bill are waived. The bill shall be considered as read. All points of order against provisions in the bill are waived. The previous question shall be considered as ordered on the bill and on any amendment thereto to final passage without intervening motion except: (1) one hour of debate equally divided among and controlled by the chair and ranking minority member of the Committee on Energy and Commerce and the chair and ranking minority member of the Committee on Transportation and Infrastructure; and (2) one motion to commit.  2.On any legislative day during the period from February 16, 2015, through February 23, 2015— 
(a)the Journal of the proceedings of the previous day shall be considered as approved; and  (b)the Chair may at any time declare the House adjourned to meet at a date and time, within the limits of clause 4, section 5, article I of the Constitution, to be announced by the Chair in declaring the adjournment. 
3.The Speaker may appoint Members to perform the duties of the Chair for the duration of the period addressed by section 2 of this resolution as though under clause 8(a) of rule I.   Karen L. Haas,Clerk. 